Citation Nr: 0932004	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as secondary to exposure to asbestos.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
November 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for a lung 
disability.  The issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left shoulder disability was not shown during 
the appellant's active service or for many years thereafter 
and the record on appeal contains no indication that the 
appellant's current left shoulder disability is causally 
related to his active service or any incident therein.  

2.  A bilateral knee disability was not shown during the 
appellant's active service or for many years thereafter and 
the record on appeal contains no indication that the 
appellant's current bilateral knee disability is causally 
related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A bilateral knee disability was not incurred in active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in August 
2005.  This letter addressed all three notice elements 
delineated in 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the RO.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in March 2006, 
the RO sent the appellant a letter for the express purpose of 
notifying him of the additional elements imposed by the Court 
in Dingess.  The RO then reconsidered the appellant's claim, 
most recently in a December 2008 Supplemental Statement of 
the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA to the extent 
necessary.  Neither the appellant nor his representative has 
argued otherwise


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are all available post-service clinical records 
specifically identified or submitted by the appellant.  
Despite being given the opportunity to do so, the appellant 
has neither submitted nor specifically identified any 
additional, available, post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  

Under the VCAA, the duty to assist may also include obtaining 
a medical opinion if one is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).
An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the RO has solicited the necessary medical 
opinion with respect to the claim of service connection for a 
left shoulder disability.  As discussed in detail below, the 
appellant underwent a VA medical examination in December 
2006.  After examining the appellant and reviewing his claims 
folder, the examining physician concluded that, given the 
appellant's history, he was unable to provide an opinion as 
to the etiology of his current left shoulder disability, 
severe osteoarthritis and rotator cuff tendonopathy, without 
resorting to speculation.  

The Board concludes that VA has satisfied its duty to assist 
under 38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board finds that the VA opinion obtained is 
adequate, as it is predicated on a full reading of the 
medical records in the appellant's claims file, as well as 
the appellant's medical and military history.  The examiner 
further considered the nature of the appellant's post-service 
employment as well as his contentions.  After considering 
these factors, the examiner concluded that it would be 
speculative to provide an opinion as to the etiology of the 
appellant's current left shoulder disability.  

In Roberts v. West, 13 Vet. App. 185 (1999), the Court 
considered whether an examination report was inadequate where 
the examiner was unable to state whether a claimed disability 
was related to service.  The Court held that "[t]he fact 
that the medical opinion was inconclusive, regarding the 
relationship between the appellant's [current disability] and 
[his service], does not mean that the examination was 
inadequate."  Id. at 189; see also Martinak v. Nicholson, 21 
Vet. App. 447 (2007) (finding that a VA examiner was not 
required to offer a speculative opinion where the evidence of 
record provided an inadequate basis on which he could reach a 
conclusion).  

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, he could not resolve the 
issue of a nexus between the appellant's left shoulder 
disability and his active service.  Because the examiner 
reviewed all the evidence of record in rendering this 
decision, and provided a rationale for his statement, the 
examination and "opinion" rendered are adequate.  

While the examiner was unable to provide an opinion given the 
appellant's history and the available record, the Board finds 
further that VA's duty to assist has been met and that 
another examination is not necessary.  As the Court has 
stated, VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 477 (1992).  The Court's 
jurisprudence makes clear that VA's duty to assist does not 
include obtaining evidence which does not currently exist.  
If the appellant believed that another medical review would 
add anything of value to the record, he was free to attempt 
to obtain such an opinion on his own.  See 38 U.S.C.A. § 
5107(a) (a claimant has the responsibility to support a claim 
for benefits).  He failed to do so after being advised of the 
conclusions of the VA physician.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion in the claim of service connection for 
a left shoulder disability has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Although the appellant has not been afforded a VA medical 
examination in connection with his claim of service 
connection for a bilateral knee disability, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In this case, as discussed in more detail below, the most 
probative evidence shows that a bilateral knee disability was 
not present during service, nor was it clinically identified 
for many years thereafter.  Finally, the record contains no 
indication that the appellant's current bilateral knee 
disability is causally related to his active service or any 
incident therein.

The appellant theorizes that his current knee problems are 
due to knee injuries during service and/or to strenuous 
military duties on the flight deck.  The service medical 
records, however, do no document any in-service knee 
injuries, abnormalities, or symptoms.  Even accepting the 
appellant's recollections of in-service knee injuries and 
strenuous military duties, the Board observes that his 
January 1956 service separation medical examination indicates 
that his lower extremities were normal at the time of his 
separation from active service.  

The Board further notes that the record on appeal contains no 
indication that the appellant's current bilateral knee 
disability may be associated with the appellant's reported 
in-service knee injuries.  In that regard, the appellant has 
indicated that his knee arthritis was diagnosed at a young 
age.  There is no indication, however, nor has the appellant 
contended, that his bilateral knee arthritis was diagnosed 
during the first post-service year.  He has not alleged that 
he experienced knee symptoms on a continuous basis since 
service, nor has he submitted or identified competent 
evidence of a link between his current knee disabilities and 
his active service. 

Given these facts, the Board finds that an examination is not 
necessary.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service); see also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons and bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the claim absent evidence, 
other than a veteran's lay assertion of persistent symptoms 
since service, which "reflect[ed] that he 'suffered an 
event, injury[,] or disease in service' that may be 
associated with those symptoms.").  The Board notes that 
neither the appellant nor has representative has argued that 
a VA medical examination is necessary with respect to his 
claim of service connection for a bilateral knee disability.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

In pertinent part, the appellant's service treatment records 
show that in October 1954, he was treated at sick call for a 
possible dislocation of the left shoulder.  He reported that 
he had been ashore the previous night and had fallen while 
running for a taxi.  Examination showed normal motion.  The 
diagnosis was sprain, left shoulder.  The remaining service 
treatment records are negative for complaints or findings 
pertaining to the left shoulder.  

The service treatment records are entirely negative for 
complaints or abnormalities pertaining to the knees.  

At the appellant's January 1956 service separation medical 
examination, his upper and lower extremities and 
musculoskeletal system were normal.  A chest X-ray was 
negative.  

In July 2005, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including left shoulder and bilateral 
knee disabilities.  On his application, he indicated that he 
had dislocated his left shoulder working on the flight deck.  
He indicated that he was treated in sick call.  The appellant 
indicated that he currently had arthritis in his left 
shoulder and felt that it may be due to his in-service 
injury.  With respect to his knees, the appellant recalled 
that he injured both knees while working on the flight deck 
and was issued elastic wraps.  He indicated that he had 
undergone bilateral total knee replacements and felt that 
this may have been necessitated by his in-service injuries.  

In support of his claims, the RO obtained private clinical 
records identified by the appellant.  In pertinent part, 
these records show that X-ray studies performed in February 
2000 showed moderately severe osteoarthritic changes in the 
knees, bilaterally.  In April 2001, the appellant underwent a 
bilateral total knee arthroplasty due to degenerative 
arthritis.  

In December 2003, the appellant sought treatment for left 
shoulder pain.  He reported that he had been on a hunting 
trip and had fallen into a ravine, forcefully extending his 
shoulder.  He reported significant pain since that time.  X-
ray studies showed mild arthritic changes.  The assessment 
was left shoulder pain/concern for rotator cuff injury.  In 
January 2004, the appellant was examined in connection with 
his complaints of left shoulder pain.  He explained that his 
pain had been present for several years, but had increased 
significantly in November after he sustained injury in a 
fall.  Diagnostic testing showed degenerative arthritis, a 
degenerative cyst, and some rotator cuff disease.  In October 
2004, the appellant sought treatment for bilateral shoulder 
pain.  The assessment was neck, shoulder, and upper arm 
discomfort, likely multifactorial in nature.  

In a January 2006 statement, the appellant indicated that he 
felt that his knee problems were due to "constant abuse on 
the flight deck."  He indicated that while working with the 
arresting gear, he was constantly dropping to his knees to 
release the tail hook of the landing aircraft.  He indicated 
that he developed arthritis at a young age and required total 
knee replacements.  The appellant indicated that his 
physician believed his knee problems were due to old 
injuries.  The appellant also indicated that he had injured 
his left shoulder during service when he jumped from the 
catwalk to the flight deck.  He indicated that a corpsman 
popped his shoulder back into place.  He indicated that it 
was his belief that his current shoulder disability was due 
to his in-service injury, not his recent injury.  

The appellant underwent a VA medical examination in December 
2006, at which he reported that while on active duty, he fell 
while running to catch a taxi and dislocated his left 
shoulder.  The examining physician noted that the appellant's 
service medical records confirmed this injury.  Post-service, 
the appellant reported that he had worked as a carpenter and 
pipe fitter, both professions which required strenuous work 
with the upper extremities.  The examiner noted that the 
first evidence the appellant had sought medical treatment for 
left shoulder pain was in 2003, after he fell into a ravine 
while deer hunting.  He noted that diagnostic testing 
conducted after that injury revealed various abnormalities, 
including degenerative changes.  The examiner noted that it 
was certain that the findings shown on these diagnostic tests 
could not have been produced by an acute fall.  Nonetheless, 
the examiner noted that there was no evidence of continuity 
of symptoms or treatment following the appellant's in-service 
injury.  Given the appellant's history, the examiner 
indicated that he was unable to provide an opinion as to the 
etiology of the appellant's current left shoulder disability, 
severe osteoarthritis and rotator cuff tendonopathy, without 
resorting to speculation.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Left shoulder disability

The appellant seeks service connection for a left shoulder 
disability.  He reports that he injured his left shoulder 
during service, either on the flight deck or after falling 
while running for a taxi, and theorizes that his current left 
shoulder disability may be due to the in-service injury.  

While the appellant's recollection of the nature of his in-
service left shoulder injury has been inconsistent, his 
service treatment records document that in October 1954, he 
was treated at sick call for a possible dislocation of the 
left shoulder.  The diagnosis was sprain, left shoulder.  The 
remaining service treatment records, however, are negative 
for complaints or findings pertaining to the left shoulder.  
Indeed, at his January 1956 service separation medical 
examination, his upper extremities and musculoskeletal system 
were normal.  In view of the foregoing evidence, the Board 
must conclude that the in-service left shoulder injury 
resolved without residual disability.  

The Board also notes that the record on appeal does not show, 
nor has the appellant contended, that left shoulder arthritis 
was manifest during the first post-service year.  Indeed, the 
first post-service evidence of left shoulder arthritis is not 
until December 2003, more than 38 years after service, when 
an X-ray study showed mild arthritic changes.  

Although a chronic left shoulder disability was not diagnosed 
in service, nor was left shoulder arthritis manifest to a 
compensable degree within one year of separation, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, there is no probative evidence of a 
link between the appellant's in-service left shoulder injury 
and his current left shoulder disability.  As discussed in 
detail above, the RO solicited a VA medical examination for 
the purpose of determining the etiology of the appellant's 
left shoulder disability, to include whether it was causally 
related to his active service or any incident therein, 
including the 1954 shoulder injury.  After examining the 
appellant and reviewing his claims folder and medical 
history, the examiner indicated that he was unable to 
determine the etiology of the appellant's current left 
shoulder disability, without resorting to speculation.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  

There is no other probative evidence of record linking the 
appellant's current left shoulder disability to his active 
service or any incident therein, including the 1954 shoulder 
injury.  The Board acknowledges the appellant's own 
contentions to the effect that his current left shoulder 
disability may be due to his in-service injury.  As the 
record does not establish that he possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, lacking any probative evidence of a chronic left 
shoulder disability in service or within the first post-
service year, and absent evidence of a link between the 
appellant's current left shoulder disability and his active 
service or any incident therein, the Board finds that service 
connection for a left shoulder disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


Bilateral knee disability

The appellant also seeks service connection for a bilateral 
knee disability.  He states that he injured his knees and 
otherwise subjected them to constant abuse during the course 
of his duties on the flight deck.  Specifically, he recalls 
that while working with the arresting gear, he was constantly 
dropping to his knees to release the tail hook of the landing 
aircraft.  The appellant theorizes that he developed 
arthritis in his knees as a result of these injuries and 
working conditions and eventually required total knee 
replacements, bilaterally.  

As set forth above, the appellant's service treatment records 
are entirely negative for complaints or abnormalities 
pertaining to the knees.  Indeed, at his January 1956 service 
separation medical examination, the appellant's lower 
extremities and musculoskeletal system were normal.  

The first post-service evidence of a bilateral knee 
disability is in February 2000, approximately 45 years after 
service separation.  While the appellant has indicated that 
he was diagnosed with arthritis at a young age, the evidence 
does not show, nor does the appellant contend, that he was 
diagnosed as having arthritis within the first post-service 
year.  Similarly, the evidence does not show, nor has the 
appellant contended, that he experienced knee symptoms on a 
continuous basis since service.  
Moreover, the Board notes that the record on appeal does not 
contain any probative evidence linking the appellant's 
current bilateral knee disability to his active service or 
any incident therein.  The Board recognizes the appellant's 
theory that his current bilateral knee disability was caused 
by in-service injuries and/or the stress of his duties on the 
flight deck.  As the record does not establish that the 
appellant possesses a recognized degree of medical knowledge, 
however, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Similarly, the Board has considered the appellant's statement 
to the effect that his physician believes that his knee 
problems were due to "old injuries."  Even assuming such 
"old injuries" refer to the knee injuries the appellant 
recalls experiencing during service, no such medical opinion 
is contained in the record on appeal, including in the 
private medical records identified by the appellant.  As 
discussed above, the appellant was specifically advised to 
submit evidence linking his current disability to service and 
he had has had ample opportunity to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to 
support a claim for VA benefits).  Absent such evidence, 
service connection is not warranted as it is well established 
that a claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that the most probative evidence 
of record shows that a bilateral knee disability was not 
present during service or for many years thereafter, nor is 
there any indication that his current bilateral knee 
disability is causally related to his active service or any 
incident therein.  In view of the foregoing, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

The appellant also seeks service connection for scarring in 
his lungs, which he claims is a result of exposure to 
asbestos during service.  

As a preliminary matter, the Board notes that there is no 
specific statutory or regulatory guidance with regard to 
claims of service connection for asbestosis or other 
asbestos-related diseases.  However, VA has issued guidelines 
for considering asbestos compensation claims.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  
The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

M21-1MR, part IV.ii.2.C.9 provides that inhalation of 
asbestos fibers can produce various lung abnormalities, 
including fibrosis, tumors, pleural effusions, and cancers of 
the lung and bronchus.  See M21-1MR, part IV.ii.2.C.9.b.

The applicable section of Manual M21-1MR also notes that high 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Many shipyard workers have only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1MR, 
part IV.ii.2.C.9.d and g.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 of VBA Manual 
M21-1, Part VI (the predecessor to the current M21-1MR 
asbestos guidelines), did not create a presumption of 
exposure to asbestos.  Rather, medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.

In this case, the appellant's service personnel records 
establish his presence aboard the U.S.S. Kearsarge and the 
U.S.S. Yorktown from 1952 to 1956.  His military occupational 
speciality was rigger.  In a January 2006 statement, the 
appellant reported that his military duties included 
maintaining the arresting gear and catapult cables, cleaning 
them with carbon tetrachloride, and wrapping the fittings 
with asbestos cloth.  The RO has conceded that given the 
appellant's military occupational speciality, he had probable 
exposure to asbestos during service.  Based on this evidence, 
the Board finds that the record is sufficient to establish 
that the appellant was exposed to asbestos during service.

The Board also notes that the record on appeal contains a 
March 2005 chest X-ray showing discoid atelectasis or 
fibrosis in the left lung base.  As noted above, asbestos 
fibers can produce various lung abnormalities, including 
fibrosis.  See M21-1MR, part IV.ii.2.C.9.b.

In light of these facts, the Board finds that a VA medical 
examination is necessary to determine the nature and etiology 
of any current lung disability.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a medical 
examination is necessary when the evidence indicates that a 
veteran's current disability may be associated with service, 
but is lacking in specificity to support a decision on the 
merits).  The Board notes that this is consistent with the 
request of the appellant's representative, who in July 2009 
written arguments, requested a remand of this matter for the 
purpose of determining the nature and etiology of any current 
lung disability.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current lung disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that that any current lung disability 
is causally related to the appellant's 
active service or any incident therein, 
including exposure to asbestos.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claim, considering all the evidence of 
record.  If the appellant's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


